273 F.2d 78
106 U.S.App.D.C. 343
Fred C. FARRELL, Appellantv.UNITED STATES of America, Appellee.
No. 15111.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 6, 1959.Decided Oct. 15, 1959.

Appeal from the United States District Court for the District of Columbia; Alexander Holtzoff, District Judge.
Mr. Michael A. Schuchat, Washington, D.C.  (appointed by this court), for appellant.
Mr. Gerald P. Choppin, Atty., Dept. of Justice, of the bar of the Supreme Court of Louisiana, pro hac vice, by special leave of court, with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before EDGERTON, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
Upon the basis of findings of fact made by the District Court after a hearing on appellant's motion filed under 28 U.S.C. 2255 (1952) we affirm the judgment of the District Court denying relief from the sentence appellant was serving due to his previous conviction of housebreaking, 22 D.C.Code 1801 (1951), and larceny, 22 D.C.Code 2201, 2202 (Supp.  VII, 1959).


2
Affirmed.